Citation Nr: 0837363	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right ring 
finger laceration scar.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disability, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a lung disability, 
to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a right arm 
disability, to include as secondary to the service-connected 
right ring finger laceration scar.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
due to Agent Orange exposure.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2004, the RO denied the veteran's claim for a 
compensable rating for right ring finger laceration scar, his 
petition to reopen his previously denied claim for service 
connection for a lung disability, and his claim for service 
connection for a right arm disability.  In July 2005, the RO 
denied service connection for bilateral peripheral neuropathy 
of both the upper and lower extremities.

In a November 2007 statement of the case (SOC) and May 2008 
supplemental SOC (SSOC), the RO considered the underlying 
claim for service connection for a lung disability on a 
presumptive (as due to Agent Orange exposure) and direct 
basis, respectively, having apparently considered the claim 
reopened.  However, regardless of the RO's actions with 
regard to the petition to reopen, the Board must initially 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In May 2008, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

The claims for service connection for bilateral peripheral 
neuropathy of the upper and lower extremities are addressed 
in the REMAND following the order.  These matters are being 
REMANDED to RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's one inch long, thin scar is not productive 
of any symptoms, and does not limit the function of his 
finger or hand.

2.  In a January 1972 rating decision, the RO denied the 
veteran's claim for service connection for bronchitis, 
residuals of acute respiratory infection, and pneumonia.  The 
veteran did not appeal this decision.

3.  Evidence received since the January 1972 decision raises 
a reasonable possibility of substantiating the now 
recharacterized claim of entitlement to service connection 
for a lung disability, to include as due to Agent Orange 
exposure.

4.  A current lung disability is not related to a disease or 
injury in service, to include exposure to Agent Orange.

5.  A current right arm disability is not related to a 
disease or injury in service, including to a service-
connected right ring finger laceration scar.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
ring finger laceration scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Codes 7802, 7803, 7804, 7805 (2007).

2.  The January 1972 decision which denied entitlement to 
service connection for bronchitis, residuals of acute 
respiratory infection, and pneumonia, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received since the January 1972 decision is new 
and material and the claim of entitlement to service 
connection for a lung disability, to include as due to Agent 
Orange exposure, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for service connection for a lung 
disability, to include as due to Agent Orange exposure, are 
not met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for a right arm 
disability, to include as secondary to a service-connected 
right ring finger laceration scar, are not met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
reopening the veteran's claim for entitlement to service 
connection for a lung disability, further assistance is 
unnecessary to aid the veteran in substantiating the petition 
to reopen.

In March and May 2004 letters, prior to the initial 
adjudication of the petition to reopen the claim for service 
connection for a lung disability and the claim for service 
connection for a right arm disability, the RO notified the 
veteran of the evidence needed to substantiate the claim for 
entitlement to service connection for a right arm disability, 
as well as the underlying claim for service connection for a 
lung disability, to include on a presumptive basis.  These 
letters also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March and May 2004 letters complied with this 
requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, by September 2006 and February 2007 letters.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, at a minimum, adequate VCAA notice in increased 
rating cases requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
the veteran's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra, 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The veteran has not been provided with a VCAA notice letter 
specifically pertaining to the claim for an increased rating 
for the right ring finger scar.  A September 2006 letter, 
although not written specifically in regard to the claim for 
a compensable evaluation for right ring finger laceration 
scar, told the veteran that to substantiate a claim for an 
increased rating he should submit evidence showing that the 
disability had worsened, and that he could substantiate a 
claim for increase with evidence of the impact of the 
disability on employment.

The veteran was not explicitly notified that he should 
substantiate his claim with evidence of its impact on daily 
life.  The veteran demonstrated actual knowledge of the need 
for evidence of the impact of his disabilities on daily life, 
specifically by his testimony during his May 2008 hearing. 
The veteran's representative elicited specific testimony 
regarding the worsening of the veteran's right ring finger 
laceration scar and the effect of this disability on his 
daily life.  See Hearing Transcript, pp. 4-7.

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim. Vazquez-
Flores, 22 Vet. App. 37 at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  The veteran's testimony shows 
actual knowledge and establishes that there was no prejudice 
from the absence of complete notice.

Although some of the rating criteria for scars requires 
specific measurements of the area involved, these provisions 
are inapplicable to the veteran's scar because the undisputed 
evidence is that the veteran's scar does not approach the 
sizes required by the rating schedule.  Notifying him of the 
rating criteria could not assist him ins substantiating 
entitlement on the basis of the size of his scar.  The 
increased rating issue currently before the Board involves 
the evaluation assigned for the veteran's right ring finger 
laceration scar.  The relevant rating criteria, as outlined 
below, provide for disability ratings not based on specific 
measurements or test results.

The veteran was also provided examples of the types of 
evidence that he could submit or ask VA to obtain in the May 
2006 Dingess notification letter.

Additionally, the September 2006 and February 2007 VCAA 
letters provided notice on the fourth element of Vazquez-
Flores notice by providing examples of evidence the veteran 
could submit or ask VA to assist in obtaining.

The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

Contrary to VCAA requirements, some of the notice in this 
case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in a March 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the veteran's service treatment records, as 
well as voluminous post-service private and VA treatment 
records.  In addition, the veteran was provided a July 2007 
VA examination with regard to the severity of his right ring 
finger laceration scar.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination in 
response to his claims for service connection for a right arm 
disability and the underlying claim for service connection 
for a lung disability, to include as due to Agent Orange.  As 
discussed below, there is no competent evidence that either 
the veteran's lung or right arm disabilities may be 
associated with service, exposure to Agent Orange, or his 
service-connected right ring finger laceration scar.  
Therefore, the criteria for a VA examination under the VCAA 
are not met, and the scheduling of an examination is not 
required with regard to either claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for a compensable evaluation for 
right ring finger laceration scar, service connection for a 
lung disability, to include as due to Agent Orange, and 
service connection for a right arm disability, to include as 
secondary to service-connected right ring finger laceration 
scar, are thus ready to be considered on the merits.

Analysis

Compensable Evaluation for Right Ring Finger Laceration Scar

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2007).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars may also be 
rated based upon the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence during the appeal period reflects that this scar 
is not deep, does not cause limited motion, covers an area of 
less than 144 square inches, is not unstable, and is not 
painful on examination.  The July 2004 VA examination report 
indicates that the veteran's right ring finger scar was one 
inch, long, not elevated or depressed, normal in color and 
nontender, and that there was no evidence of any flexion or 
extension deformity or restriction of function.  Similarly, 
the January 2007 VA examination report indicates that the 
scar was well-healed, nontender, with good texture, good 
adherence, and that there were no residuals or functional 
impairment, as evidenced by the fact that he had full 
extension of the ring finger, flexion from 0 to 35 degrees 
without pain, and could touch his ring finger to his thumb 
with no gap.  The veteran stated during the hearing that the 
scar was not painful to touch (p. 4) and, although he also 
stated that he did not have much use of the finger (p. 4), 
this statement is contradicted by the above examination 
findings.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The discussion above shows that the symptoms of the veteran's 
right finger scar is essentially asymptomatic, i.e., its 
size, stability, potential painfulness, and its potential 
limitation of motion or function of the affected part, are 
contemplated by the rating criteria applicable to 
disabilities of the skin under 38 C.F.R. § 4.118, DCs 7802 to 
7805.  Thus, consideration of whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms" is 
not required.  However, the RO addressed this question in the 
February 2007 SSOC, finding that the evidence did not present 
such an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent hospitalization.  The Board finds similarly, as 
the evidence does not reflect that the veteran is unemployed 
due to his right ring finger scar, and has not been 
frequently hospitalized because of it.  Moreover, Dr. Wheeler 
indicated in a January 1987 letter that the veteran was 
totally disabled for work secondary to his back, Dr. Reyna 
indicated in a June 2002 letter that the veteran's chronic 
pain from cervical and lumbar fusion operations rendered him 
unemployable, and Dr. Miller indicated in a July 2006 letter 
that the veteran was unable to perform any gainful employment 
due to a post-service head injury, and upper and lower 
extremity pain.  Thus, to the extent that there is 
interference with the veteran's employment, it is not due to 
his right ring finger laceration scar.  There also is no 
showing that the right ring finger scar has otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

Petition to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

In January 2005, the veteran's representative submitted a 
letter indicating that the veteran was requesting service 
connection for a lung condition.  In January 1972, the RO 
denied service connection for bronchitis, residuals from 
acute respiratory infection, and pneumonia.  As these are 
lung conditions, the RO deemed the January 2005 letter a 
petition to reopen the previously denied claim. 

A preliminary question is whether the January 2005 submission 
represents a petition to reopen or a new claim.  A claim 
based on a diagnosis will be considered a new claim.  Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The prior final RO 
decision considered diagnoses of pneumonia, bronchitis, and 
acute respiratory infection.  The evidence received since 
that denial contains findings of asthma, actelectasis and/or 
scarring of lung bases, and reactive airway disease.  
Reactive airway disease is a term that can encompass all of 
the lung conditions that have been found since service.  
John V. Fahy and Paul M. O'Byrne, "Reactive Airways Disease" 
A Lazy Term of Uncertain Meaning That Should Be Abandoned, 
Am. J. Respir. Crit. Care Med., Volume 163, Number 4, 822-
823, March 2001, 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Although notified of the above discussed January 1972 rating 
decision denying service connection, the veteran did not 
initiate an appeal.  The January 1972 decision is therefore 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  The bases for the denial were that there 
were minimal symptoms of the chest on the December 1971 VA 
examination, that the chest X-ray showed clear lung fields 
and indicated that the veteran was essentially asymptomatic, 
and that bronchitis was first diagnosed on that examination.  

The RO also noted that residuals from the acute respiratory 
infection in service were not found on the December 1971 VA 
examination, and that pneumonia was not shown by the evidence 
of record.  Therefore, the absence of a lung disability for 
which service connection was claimed was at least part of the 
basis for the January 1972 denial.  Since that denial, the 
evidence includes an August 2006 private CT scan of the chest 
indicating actelectasis and/or scarring of lung bases and 
posterior lungs bilaterally, and a May 2008 letter from Dr. 
Miller indicating that the veteran has asthma and reactive 
airway disease.  As this evidence indicates the existence of 
a current lung disability, the absence of which was at least 
partly the basis for the prior final denial of the veteran's 
claim, this evidence is new and material, as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of doing so.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997)).  Therefore, reopening of the 
claim is in order.

Service Connection Claims

Inasmuch as this claim for service connection for a lung 
disability,was adjudicated on a de novo basis by the RO, the 
veteran is not prejudice by the Board's adjudication of the 
claim on the merits.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  In addition, the United States 
Court of Appeals for the Federal Circuit has determined that 
a veteran seeking service connection on a presumptive basis 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  See also 38 U.S.C.A. § 1113 
(nothing in 38 U.S.C.A. § 1116 will be construed to prevent 
the granting of service connection for a disease or disorder 
otherwise shown to have been incurred in or aggravated by 
service).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability, provided a baseline can be established 
for the disability prior to its aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 
3.310(b) have been amended to explicitly provide for service 
connection on the basis of aggravation, but only where 
evidence created prior to the claimed aggravation shows the 
baseline level of disability prior to aggravation.  38 C.F.R. 
§ 3.310 (2007).  These changes are not implicated in this 
decision, because there is no contention or evidence that a 
service connected disability aggravated the claimed 
disabilities.

As to the claim for service connection for a lung disability, 
as noted, the veteran has been diagnosed with actelectasis 
and/or scarring of the lungs, asthma, and reactive airway 
disease.  None of these disabilities is listed in 38 C.F.R. 
§ 3.309(e).  The veteran is therefore not entitled to service 
connection for a lung disability on a presumptive basis.

The availability of service connection for some conditions on 
a presumptive basis does not, however, preclude direct 
service connection for other conditions based on exposure to 
Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
The veteran has contended that a current lung disease has 
resulted from Agent Orange exposure, but as a lay person he 
lacks the necessary scientific or medical expertise to 
express an opinion as to medical causation.  Barr, Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no competent 
medical or scientific evidence linking the claimed lung 
diseases to Agent Orange exposure.  Hence, the evidence is 
against the grant of service connection on this basis.

The veteran noted in his August 2007 statement and in his 
hearing testimony that he had a respiratory infection during 
basic training and that while in Vietnam, he served in areas 
that were heavily sprayed with Agent Orange.  The service 
medical records reflect that he veteran was hospitalized for 
two days in October 1965 with a diagnosis of "Infection, 
upper respiratory, diffuse, acute."  He was also seen in the 
emergency room in August 1966 for pains in the chest, at 
which time symptoms of cough and nasal congestion were noted, 
and he was again diagnosed with an upper respiratory 
infection.  The evidence does not reflect, however, the 
veteran's upper respiratory infections constituted a chronic 
disease, that there was continuity of symptomatology, or that 
there is a nexus between the veteran's current lung 
disabilities and the in-service acute respiratory infection 
or anything else in service, including his presumed exposure 
to Agent Orange.

Specifically, the August 1967 separation examination report 
indicates that the lungs and chest were normal, and a chest 
X-ray was negative.  Similarly, a December 1971 chest X-ray 
taken in connection with a December 1971 VA examination 
indicated that the lung fields were clear, and that there was 
no evidence of significant active pleuropulmonary disease.  
The VA examination report, which noted the veteran's in-
service respiratory infections and complaints of lung 
congestion, contained a diagnosis of only chronic bronchitis 
with exacerbations and possible emphysema.  A June 1984 VA 
treatment note indicates that examination of the lungs was 
negative, and a July 1984 chest X-ray taken in connection 
with an Agent Orange Registry examination was normal.  The 
July 1984 Agent Orange VA examiner diagnosed chronic 
bronchitis.  A November 1987 treatment note indicated that 
the veteran complained of chest congestion, but his chest was 
clear on examination and chest X-ray was clear.  A December 
1989 Agent Orange examination report indicated that the chest 
examination was negative.  

An April 1990 VA treatment record indicated that the veteran 
had chest pain but the lungs were clear.  An August 1990 VA 
treatment record indicated that the chest was clear, and 
there was no diagnosis of a lung disability.  Dr. Wheeler 
wrote in an October 1990 letter that the veteran's lungs were 
clear.  An August 1992 treatment note of Dr. Hallgren, 
pertaining primarily to joint pain and headaches, indicated 
that the veteran denied asthma, pneumonia, tuberculosis, or 
emphysema, and that he smoked cigars until 1990.  On 
examination, the lungs were clear to auscultation throughout, 
and no lung disability was diagnosed.  Subsequently, the July 
2004 VA examination chest X-ray was normal and showed clear 
lung fields.

Thus, the first diagnosis of any disability relating to the 
lungs was the December 1971 diagnosis of bronchitis, four 
years after service, and most of the subsequent treatment 
records relating to the lungs did not indicate any 
disability.  Moreover, there is no medical opinion indicating 
a nexus between the veteran's current lung disabilities and 
his in-service upper respiratory infections or anything else 
in service, to include his presumed exposure to Agent Orange.

The Board has also considered the statements of the veteran.  
The veteran indicated during the hearing (p. 19) and 
elsewhere that he had pneumonia during basic training, but 
this statement is not supported by the evidence of record, as 
the service treatment records do not contain any notations 
regarding pneumonia.  Moreover, as a lay person, the veteran 
is not competent to diagnose pneumonia or provide an opinion 
as to a nexus between his current disability and service, 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494. 

As to the claim for service connection for a right arm 
disability, the veteran has been diagnosed with a right arm 
tremor, for example in a February 2008 Arlington Orthopedics 
Associates treatment records, and in Dr. Bradley's August 
2005 treatment note.  Dr. Miller in his March 2005 letter 
noted numbness and tingling, although he did not specifically 
refer to the right arm.  Dr. Reyna in a December 2003 letter, 
noted numbness and weakness in the left, but not the right, 
arm, due to the veteran's cervical fusion operation in 1986.  
Thus, the evidence reflects that the veteran has a current 
right arm disability.

However, there are no notations regarding complaints, 
treatment, or diagnoses of a disability of the right arm in 
the service treatment records, and the August 1967 separation 
examination report indicates that the upper extremities were 
normal.  Moreover, there is no evidence of a right arm 
disability until many years after service, a factor that 
weighs against the claim for service connection for a right 
arm disability.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc) (Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue).  

To the extent that any right arm symptoms are associated with 
peripheral neuropathy of the upper extremities, these 
symptoms are addressed in the REMAND below.  Otherwise, none 
of the medical evidence above, or any other evidence in the 
claims file, contains an opinion linking any right arm 
symptoms (other than those associated with peripheral 
neuropathy as discussed below), with the veteran's military 
service.

During the Board hearing, the veteran indicated that his 
right arm disability is related to his service-connected 
right ring finger disability.  While the RO did not address 
the claim for service connection for a right arm disability 
on a secondary basis, the Board finds that the veteran is not 
prejudiced by its consideration of this theory of 
entitlement.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

During the hearing, the veteran demonstrated actual knowledge 
of the secondary criteria and had an opportunity to submit 
argument, evidence and have a hearing with regard to this 
theory of entitlement.  Thus, he had a meaningful opportunity 
to participate in the adjudication of this theory of 
entitlement of the claim for service connection for a right 
arm disability, and is therefore not prejudiced by the 
Board's consideration of the this theory of the claim in the 
first instance.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

The service treatment records reflect that there was no 
effect of the veteran's right ring finger injury on his right 
arm.  The October 1966 notes reflect that the veteran 
suffered a laceration that healing well without evidence of 
infection, with some contracture of flexion, and a November 
1966 note indicates that the laceration was almost completely 
healed with full range of motion.  In addition, the July 2007 
VA examination report indicates that there were no residuals 
of the veteran's right ring finger laceration scar, and there 
is no medical opinion indicating otherwise, or that the 
veteran's current right arm disability is related to his 
service-connected right ring finger laceration scar.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a lung disability, to include as due 
to Agent Orange exposure, and the claim for service 
connection for a right arm disability, to include as 
secondary to the service-connected right ring finger 
laceration scar.  Since the preponderance of the evidence is 
against each claim, the benefit-of-the-doubt rule does not 
apply, and each claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for a lung 
disability is reopened.

Entitlement to service connection for a lung disability, to 
include as due to Agent Orange exposure, is denied.

Entitlement to service connection for a right arm disability, 
to include as secondary to the service-connected right ring 
finger laceration scar, is denied.



REMAND

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, Dr. Miller indicated in a March 2005 letter 
that the veteran had symptoms consistent with peripheral 
neuropathy, and Dr. Bradley indicated in a June 2006 
treatment note that the veteran had peripheral neuropathy of 
the upper and lower extremities that was longstanding.  In 
his March 2005 letter, Dr. Miller wrote that there was some 
question as to whether the veteran's peripheral neuropathy 
might be related to Agent Orange exposure, and Dr. Bradley 
wrote in May 2008 that it was medically plausible that the 
veteran's peripheral neuropathy could be related to Agent 
Orange exposure.

As noted, the veteran is presumed to have been exposed to 
Agent Orange.  Thus, the evidence reflects that the veteran's 
peripheral neuropathy may be associated with his exposure to 
Agent Orange during service, but the record does not contain 
sufficient evidence to decide the claim, as there is no 
sufficiently definitive medical opinion linking the veteran's 
peripheral neuropathy to Agent Orange exposure or anything 
else in service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).

The Board notes that, under 38 C.F.R. § 3.309(e), acute and 
subacute peripheral neuropathy are presumed to be service 
connected if they manifest within the applicable time period 
for a veteran exposed to Agent Orange.  However, the veteran 
has not been diagnosed with either disability, defined in the 
regulation as transient peripheral neuropathy that appears 
within weeks or months of exposure and resolves within two 
years of the date of onset.

Therefore, the Board finds that the veteran must be scheduled 
for a VA examination in order to obtain the necessary 
information to determine the etiology of his bilateral 
peripheral neuropathy of the upper and lower extremities.

Accordingly, the claims for service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, to 
include as due to Agent Orange exposure, are REMANDED for the 
following action:

1. The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his bilateral 
peripheral neuropathy of the upper and 
lower extremities.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

After the examination and the review of 
the record is completed, the examiner 
should render and opinion as to whether 
it is at least as likely as not that the 
veteran's bilateral peripheral neuropathy 
of the upper and lower extremities is 
related to his in-service Agent Orange 
exposure, or anything else in service.  
The reasons and bases for this opinion 
should be provided.

2. If any benefit sought on appeal 
remains denied, issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


